Beatty, C. J.
It is ordered that the petition for
rehearing herein be and the same is hereby denied, but the judgment of the Department No. 2 herein is modified by the addition of the following: —
Provided, that nothing in this judgment or in the judgment appealed from shall be construed or held to prejudice or affect any rights of the appellants in or to the mortgaged premises derived from William M. Ord, the mortgagor and common grantor, prior to January 24, 1887, the date of plaintiff’s note and mortgage, described in the complaint herein.
Thornton, J., Fox., J., and McFarland, J., concurred.